COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bilal Burki, Individually and d/b/a Sheila Burki Wedding Décor
                          and/or Sheila Burki Designs, LLC. v. Janette D. Dansby

Appellate case number:    01-22-00044-CV, 01-22-00046-CV

Trial court case number: 21-DCV-289522, 19-DCV-265591

Trial court:              268th District Court of Fort Bend County

        Appellee, Janette D. Dansby, filed an Unopposed Motion to Consolidate Appeals,
seeking to consolidate appeal No. 01-22-00044-CV with appeal No. 01-22-00046-CV. The
motion is denied. The parties are not prohibited from filing a single appellants’ brief and a
single appellee’s brief listing the two appellate cause numbers and addressing the facts and issues
related to both appeals.

       It is so ORDERED.

Judge’s signature: ___________/s/Julie Countiss__________
                             Acting individually 


Date: April 12, 2022